Citation Nr: 1217916	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  05-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation for bilateral pes planus in excess of 30 percent prior to April 14, 2010, and in excess of 50 percent from April 14, 2010.

2.  Entitlement to a compensable evaluation for pelvic abscess and adhesions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied an evaluation in excess of 30 percent for bilateral pes planus and a compensable evaluation for pelvic abscess and adhesions.  

When these issues were previously before the Board January 2010, the Board remanded them for additional development.  An October 2011 rating decision assigned a 50 percent evaluation for bilateral pes planus, effective April 14, 2010.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's claims file.  

The issue of entitlement to an evaluation for bilateral pes planus in excess of 30 percent prior to April 14, 2010, and in excess of 50 percent from April 14, 2010, is now before the Board for final appellate consideration.

The issue of entitlement to a compensable evaluation for pelvic abscess and adhesions is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that, throughout the rating period on appeal, prior to and from April 14, 2010, the Veteran's bilateral pes planus resulted in pronounced bilateral flatfoot disability with marked pronation, tenderness of plantar surfaces of the feet, and inward displacement of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's bilateral pes planus resulted in a disability level and symptomatology not contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but not higher, for bilateral pes planus, prior to April 14, 2010, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for an evaluation in excess of 50 percent for bilateral pes planus, from April 14, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

The VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In correspondence dated in April 2004, VA informed the appellant of what evidence was required to substantiate her claim, and of her and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006, as reflected in the Veteran's eFile in Virtual VA, informed her that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an August 2005 statement of the case and supplemental statements of the case dated in October 2007, February 2008, October 2008 and October 2011.  The appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, post-service VA and private medical records, the transcript of a January 2008 hearing at the Cleveland RO, and correspondence from the Veteran.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was afforded a VA examination for bilateral pes planus in April 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  The report provides clinical findings which are pertinent to the criteria applicable to rating bilateral pes planus.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's bilateral pes planus is rated under Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral flatfoot disability, demonstrating objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

Based on a thorough review of the record, the Board finds that the evidence supports a 50 percent evaluation for bilateral pes planus, throughout the rating period on appeal prior to April 14, 2010.  

The Board's January 2010 remand found that prior VA examinations did not adequately identify symptoms and functional impairment caused by the Veteran's service-connected bilateral pes planus, compared to other disabilities.  

In this regard, an April 2010 VA examination report provides that due to her flat feet, the Veteran was unable to do any prolonged standing, walking, climbing, squatting, or crawling-type activities.  The Board finds that this sufficiently identifies the symptoms and functional impairment caused by the Veteran's service-connected bilateral pes planus, compared to other disabilities.  Further, to the extent that there might be any uncertainty as to the symptoms caused by the Veteran's service-connected pes planus versus those caused by a non-service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The Board's January 2010 remand also found that prior VA examinations did not adequately address the criteria set forth by Diagnostic Code 5276.  However, when viewing the prior VA examination reports together, in light of the fact that the April 2010 VA examination report sufficiently identifies the symptoms and functional impairment caused by the Veteran's bilateral pes planus, the Board finds that there are sufficient findings to show that the Veteran's bilateral pes planus was pronounced, and supported a 50 percent evaluation throughout the rating period on appeal prior to April 14, 2010.  

Specifically, a September 2004 VA examination report provides that the Veteran's orthotics did not help.  She had bilateral tenderness on the plantar surfaces of her feet.  While this was not described as extreme, as required for a 50 percent evaluation, the tenderness is significant nevertheless as tenderness of any amount is not even required for a 10 or 30 percent evaluation.  Further, the report notes that she had right moderately severe pronation deformity with ambulation, and left severe pronation deformity.  Repetitive use increased bilateral aching pain, soreness and fatigability.  

The report of a January 2006 VA examination found that the Veteran's right foot had pes planus with tenderness and soreness to palpation.  The left foot had pes planus with mild to moderate pronation with standing, with slight Achilles valgus.  While this displacement was not described as marked, as required for a 50 percent evaluation, the displacement is significant nevertheless as displacement of any amount is not even required for a 30 percent evaluation.  Repetitive use caused increase in aching, pain, soreness, tenderness and fatigability.  

The report of the April 14, 2010 VA examination provides that the Veteran had bilateral pain and tenderness over the bottom of the foot, and tenderness with weight bearing.  She had moderate to moderately severe pronation bilaterally.  When she tried to stand and walk, the pronation was aggravated.  

In light of the foregoing, the Board finds that the Veteran's bilateral pes planus was pronounced and warranted a 50 percent evaluation throughout the rating period on appeal, prior to and from April 14, 2010.  As Diagnostic Code 5276 does not provide an evaluation in excess of 50 percent, a higher schedular evaluation is not warranted.  Further, there is no need for DeLuca consideration.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable Diagnostic Code (after all other potential Diagnostic Codes have been considered), further consideration of functional loss may not be required). 

With respect to an extraschedular evaluation either before or after April 14, 2010, 38 C.F.R. § 3.321(b)(1) (2011) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's bilateral pes planus at any time during the appeal period.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is entitled to a 50 percent evaluation for bilateral pes planus throughout the rating period on appeal, prior to and from April 14, 2010, but is not entitled to an evaluation in excess of 50 percent for bilateral pes planus at any time during the appeal period.  As the preponderance of the evidence is against an evaluation in excess of 50 percent for bilateral pes planus at any time during the appeal period, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 50 percent evaluation, but not higher, for bilateral pes planus, throughout the rating period on appeal prior to April 14, 2010, is granted, subject to the rules and regulations governing the award of monetary benefits. 

An evaluation in excess of 50 percent for bilateral pes planus, from April 14, 2010, is denied.  


REMAND

A preliminary review of the record indicates that the Veteran's claim for a compensable evaluation for pelvic abscess and adhesions requires additional development.  

Development requested by the Board's November 2010 remand was not fully completed with respect to this issue.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted. 

The Board's January 2010 remand requested that the RO obtain a copy of the report of a complete VA gynecological examination of the Veteran in May 2004, as referenced in the October 2004 VA examination report.  A review of the claims file provides that the RO requested the relevant records from the Louis Stokes VA Medical Center (VAMC).  However, the claims file contains no response from this VAMC.  

An August 2011 print out shows a portion of a May 24, 2004, VA outpatient urgent care triage note and addendum.  However, the portion is incomplete and plainly insufficient for the purposes of adjudication.  The Veteran's Virtual VA eFile does not contain the May 2004 outpatient treatment report.  It is also unclear whether this outpatient report is the VA gynecological examination identified by the October 2004 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of the report of any VA gynecological examination of the Veteran in May 2004, as referenced in the October 2004 VA examination report, as well as the May 24, 2004, VA outpatient urgent care triage note and addendum.  All efforts in this regard should be documented of record.

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


